 



Exhibit 10.17
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is entered into as of the 6th day of November,
2006, between Developers Diversified Realty Corporation, an Ohio corporation
(the “Company”), and Robin R. Walker-Gibbons (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Company desires to employ the Executive, and the Executive
desires to be employed by the Company, on the terms and subject to the
conditions set forth herein; and
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
the parties agree as follows:
1. Employment.

  (a)   The Company hereby employs the Executive as its Executive Vice President
of Leasing, and the Executive hereby accepts such employment, on the terms and
subject to the conditions hereinafter set forth.     (b)   During the term of
this Employment Agreement, the Executive shall be and have the title of
Executive Vice President of Leasing and shall devote all of her business time
and all reasonable efforts to her employment and perform diligently such duties
as are customarily performed by Executive Vice Presidents of companies similar
in size to, and in a similar business as, the Company, together with such other
duties as may be reasonably requested from time to time by the Senior Executive
Vice President, President or Chief Executive Officer of the Company or the Board
of Directors of the Company (the “Board”), which duties shall be consistent with
her positions previously set forth and as provided in Paragraph 2.

2. Term and Positions.

  (a)   The period of employment of the Executive by the Company shall, subject
to earlier termination as provided in this Employment Agreement, continue until
December 31, 2006, with automatic one year renewals thereafter. Notwithstanding
the foregoing, this Employment Agreement may be terminated by the Company with
“cause” (as hereinafter defined) at any time and without cause upon not less
than ninety (90) days prior written notice to the Executive.     (b)   During
the term of this Employment Agreement, the Executive shall be entitled to serve
as the Executive Vice President of Leasing of the Company. For service as an
officer and employee of the Company, the Executive shall be entitled to the full
protection of the applicable indemnification provisions of the articles of
incorporation and code of regulations of the Company, as the same may be amended
from time to time and the Indemnification Agreement dated November 6, 2006
between the Company and the Executive (the “Indemnification Agreement”).     (c)
  If:

 



--------------------------------------------------------------------------------



 



  (i)   the Company materially changes the Executive’s duties and
responsibilities as set forth in Paragraphs 1(b) and 2(b) without her consent;  
  (ii)   the Executive’s place of employment or the principal executive offices
of the Company are located more than fifty (50) miles from the geographical
center of Cleveland, Ohio; or     (iii)   there occurs a material breach by the
Company of any of its obligations under this Employment Agreement, which breach
has not been cured in all material respects within thirty (30) days after the
Executive gives notice thereof to the Company;

then in any such event the Executive shall have the right to terminate her
employment with the Company, but such termination shall not be considered a
voluntary resignation or termination of such employment or of this Employment
Agreement by the Executive but rather a discharge of the Executive by the
Company without “cause” (as defined in Paragraph 5(a)(ii)).

  (d)   The Executive shall be deemed not to have consented to any written
proposal calling for a material change in her duties and responsibilities unless
the Executive shall give written notice of her consent thereto to the Board
within fifteen (15) days after receipt of such written proposal. If the
Executive shall not have given such consent, the Company shall have the
opportunity to withdraw such proposed material change by written notice to the
Executive given within ten (10) days after the end of said fifteen (15) day
period.     (e)   Notwithstanding anything in this Agreement to the contrary, if
there shall occur a “Change in Control” and a “Triggering Event” (as those terms
are defined in the Amended and Restated Change in Control Agreement, dated
November 6, 2006, between the Company and the Executive (the “Change in Control
Agreement”)), payments to the Executive will be governed by the Change in
Control Agreement and the Executive shall not be entitled to any additional
benefits under this Employment Agreement except as to that portion of any unpaid
salary and other benefits accrued and earned by the Executive hereunder up to
and including the effective date of such termination.

3. Compensation.
          During the term of this Employment Agreement, the Company shall pay or
provide, as the case may be, to the Executive the compensation and other
benefits and rights set forth in this Paragraph 3.

  (a)   The Company shall pay to the Executive a base salary payable in
accordance with the Company’s usual pay practices (and in any event no less
frequently than monthly) of not less than Two Hundred Thirty-Five Thousand
Dollars ($235,000) per annum, subject to such increases as the Board may
approve.     (b)   In addition to an annual base salary, if the Executive
achieves the factors and criteria for bonus payments hereinafter described for
any fiscal year of the Company, then the Company shall pay to the Executive
bonus compensation for such fiscal year, not later than 75 days following the
end of each fiscal year or, if applicable, the date of termination of
employment, as the case may be, prorated on a per diem basis for partial fiscal
years, determined and calculated in accordance with the percentages set forth on
Exhibit B attached hereto. The Company’s award of bonus compensation to the

Page 2



--------------------------------------------------------------------------------



 



      Executive shall be determined by the factors and criteria, including the
financial performance of the Company and the performance by the Executive of her
duties hereunder, that may be established from time to time for the calculation
of bonus awards by the Executive Compensation Committee (the “Committee”) of the
Board.     (c)   The Company shall provide to the Executive such life,
disability, medical, hospitalization and dental insurance for the Executive, her
spouse and eligible family members as may be determined by the Board to be
consistent with industry standards.     (d)   The Executive shall participate in
all retirement and other benefit plans of the Company generally available from
time to time to employees of the Company and for which the Executive qualifies
under the terms thereof (and nothing in this Agreement shall or shall be deemed
to in any way affect the Executive’s rights and benefits thereunder except as
expressly provided herein).     (e)   The Executive shall be entitled to such
periods of vacation and sick leave allowance each year as are determined by the
Chief Executive Officer or the President of the Company in his reasonable and
good faith discretion, which in any event shall be not less than four weeks per
year or as otherwise provided under the Company’s vacation and sick leave policy
for executive officers.     (f)   The Executive shall be entitled to participate
in any equity or other employee benefit plan that is generally available to
senior executive officers, as distinguished from general management, of the
Company. The Executive’s participation in and benefits under any such plan shall
be on the terms and subject to the conditions specified in the governing
documents of the particular plan.     (g)   The Company shall reimburse the
Executive or provide the Executive with an expense allowance during the term of
this Employment Agreement for travel, entertainment and other expenses
reasonably and necessarily incurred by the Executive in connection with the
Company’s business. The Executive shall furnish such documentation with respect
to reimbursement to be paid hereunder as the Company shall reasonably request.

4. Payment in the Event of Death or Disability.

  (a)   In the event of the Executive’s death or if the Executive becomes
“disabled” (as hereinafter defined) during the term of this Employment
Agreement, the Company shall pay to the Executive (or the successors and assigns
of the Executive in the event of her death) an amount equal to the sum of
(i) the Executive’s then effective per annum rate of salary, as determined under
Paragraph 3(a), plus (ii) a bonus amount prorated up to and including the
effective date of termination and determined in accordance with Paragraph 3(b)
based on the aggregate amount accrued for bonuses for the then current fiscal
year as presented in the Company’s general ledger for the month in which the
Executive’s termination occurs, and shall continue the benefits described in
Paragraph 3(c) for the Executive (except in the case of death) and the
Executive’s family for a period of one (1) year.     (b)   The benefit to be
paid pursuant to Paragraph 4(a) shall be paid within ninety (90) days after the
date of death or disability, as the case may be.

Page 3



--------------------------------------------------------------------------------



 



  (c)   For purposes of this Employment Agreement, the Executive shall become
“disabled” only in the event of a permanent disability. Executive’s “disability”
shall be deemed to have occurred after one hundred twenty (120) days in the
aggregate during any consecutive twelve (12) month period, or after ninety
(90) consecutive days, during which one hundred twenty (120) or ninety
(90) days, as the case may be, the Executive, by reason of her physical or
mental disability or illness, shall have been unable to discharge her duties
under this Employment Agreement. The date of disability shall be such one
hundred twentieth (120th) or ninetieth (90th) day, as the case may be. In the
event either the Company or the Executive, after receipt of notice of the
Executive’s disability from the other, dispute that the Executive’s permanent
disability shall have occurred, the Executive shall promptly submit to a
physical examination by the chief of medicine of any major accredited hospital
in the Cleveland, Ohio, area and, unless such physician shall issue his written
statement to the effect that in his opinion, based on his diagnosis, the
Executive is capable of resuming her employment and devoting full time and
energy to discharging her duties within thirty (30) days after the date of such
statement, such permanent disability shall be deemed to have occurred.

5. Termination.

  (a)   The employment of the Executive under this Employment Agreement, and the
terms hereof, may be terminated by the Company:

  (i)   on the death of the Executive or if the Executive becomes disabled (as
previously defined);     (ii)   for cause at any time by action of the Board.
For purposes hereof, the term “cause” shall mean:

  (A)   The Executive’s fraud, commission of a felony or of an act or series of
acts which result in material injury to the business reputation of the Company,
commission of an act or series of repeated acts of dishonesty which are
materially inimical to the best interests of the Company, or the Executive’s
willful and repeated failure to perform her duties under this Employment
Agreement, which failure has not been cured within fifteen (15) days after the
Company gives notice thereof to the Executive; or     (B)   The Executive’s
material breach of any provision of this Employment Agreement, which breach has
not been cured in all substantial respects within ten (10) days after the
Company gives notice thereof to the Executive; or

  (iii)   without cause pursuant to written notice provided to the Executive not
less than ninety (90) days in advance of such termination date.

The exercise by the Company of its rights of termination under this Paragraph 5
shall be the Company’s sole remedy if such right to terminate arises. Upon any
termination of this Employment Agreement, the Executive shall be deemed to have
resigned from all offices and directorships held by the Executive in the
Company.

  (b)   In the event of a termination claim by the Company to be for “cause”
pursuant to Paragraph 5(a)(ii), the Executive shall have the right to have the
justification for said

Page 4



--------------------------------------------------------------------------------



 



      termination determined by arbitration in Cleveland, Ohio. In order to
exercise such right, the Executive shall serve on the Company within thirty
(30) days after termination a written request for arbitration. The Company
immediately shall request the appointment of an arbitrator by the American
Arbitration Association and thereafter the question of “cause” shall be
determined under the rules of the American Arbitration Association, and the
decision of the arbitrator shall be final and binding upon both parties. The
parties shall use all reasonable efforts to facilitate and expedite the
arbitration and shall act to cause the arbitration to be completed as promptly
as possible. During the pendency of the arbitration, the Executive shall
continue to receive all compensation and benefits to which the Executive is
entitled hereunder, and if at any time during the pendency of such arbitration
the Company fails to pay and provide all compensation and benefits to the
Executive in a timely manner the Company shall be deemed to have automatically
waived whatever rights it then may have had to terminate the Executive’s
employment for cause. Expenses of the arbitration shall be borne equally by the
parties except as otherwise determined by the arbitrator.     (c)   In the event
of termination for any of the reasons set forth in subparagraph (a) of this
Paragraph 5, except as otherwise provided in Paragraphs 3(d), 4(a) and 5(d), the
Executive shall be entitled to no further compensation or other benefits under
this Employment Agreement, except as to that portion of any unpaid salary and
other benefits accrued and earned by the Executive hereunder up to and including
the effective date of such termination.     (d)   In the event of the
termination by the Company of the Executive without “cause” (other than as
described in Paragraph 2(e)), or in the event of a termination by the Executive
for reasons set forth in Paragraph 2(c), the Company shall pay to the Executive
an amount equal to the sum of (i) the Executive’s then effective per annum rate
of salary, as determined under Paragraph 3(a), plus, (ii) a bonus amount
prorated up to and including the effective date of termination and determined in
accordance with Paragraph 3(b) based on the aggregate amount accrued for bonuses
for the then current fiscal year as presented in the Company’s general ledger
for the month in which the Executive’s termination occurs, and shall continue
the benefits described in Paragraph 3(c) for a period of one (1) year.     (e)  
Notwithstanding anything herein to the contrary, the Company shall not be
obligated to make any payment or provide any benefit pursuant to Paragraph 4(a)
or Paragraph 5(d) unless (i) the Executive executes a release of all current and
future claims, known or unknown, arising on or before the date of the release
against the Company and its subsidiaries and the directors, officers and
affiliates of any of them, in a form approved by the Company (or, in the case of
death, the Executive’s estate executes such release or such other documents as
may be reasonably requested by the Company) and (ii) the Executive (or the
Executive’s estate) does not revoke any required release during any applicable
revocation period.

6. Covenants and Confidential Information.

  (a)   The Executive acknowledges the Company’s reliance and expectation of the
Executive’s continued commitment to performance of the Executive’s duties and
responsibilities during the term of this Employment Agreement. In light of such
reliance and expectation on the part of the Company, during the term of this
Employment Agreement and for a period of one (1) year thereafter (and, as to
clause (ii) of this subparagraph (a), at any

Page 5



--------------------------------------------------------------------------------



 



time during and after the term of this Employment Agreement), the Executive
shall not, directly or indirectly do or suffer either of the following:

  (i)   own, manage, control or participate in the ownership, management or
control of, or be employed or engaged by or otherwise affiliated or associated
as a consultant, independent contractor or otherwise with, any other
corporation, partnership, proprietorship, firm, association or other business
entity engaged in the business of, or otherwise engage in the business of,
acquiring, owning, developing or managing commercial shopping centers; provided,
however, that the ownership of not more than one percent (1%) of any class of
publicly traded securities of any entity shall not be deemed a violation of this
covenant; or     (ii)   disclose, divulge, discuss, copy or otherwise use or
suffer to be used in any manner, in competition with, or contrary to the
interests of, the Company, any confidential information relating to the
Company’s operations, properties or otherwise to its particular business or
other trade secrets of the Company, it being acknowledged by the Executive that
all such information regarding the business of the Company compiled or obtained
by, or furnished to, the Executive while the Executive shall have been employed
by or associated with the Company is confidential information and the Company’s
exclusive property; provided, however, that the foregoing restrictions shall not
apply to the extent that such information (A) is clearly obtainable in the
public domain, (B) becomes obtainable in the public domain, except by reason of
the breach by the Executive of the terms hereof, (C) was not acquired by the
Executive in connection with the Executive’s employment or affiliation with the
Company, (D) was not acquired by the Executive from the Company or its
representatives or (E) is required to be disclosed by rule of law or by order of
a court or governmental body or agency.

  (b)   The Executive will not directly or indirectly during the term of this
Employment Agreement and for a period of one (1) year after the expiration of
this Employment Agreement or the termination of Executive’s employment for any
reason, solicit or induce or attempt to solicit or induce any employee(s) of the
Company and/or any subsidiary, affiliated or related companies to terminate
their employment with the Company and/or any subsidiary, affiliated or related
companies.     (c)   The Executive agrees and understands that the remedy at law
for any breach by the Executive of this Paragraph 6 will be inadequate and that
the damages following from such breach are not readily susceptible to being
measured in monetary terms. Accordingly, it is acknowledged that, upon adequate
proof of the Executive’s violation of any legally enforceable provision of this
Paragraph 6, the Company shall be entitled to immediate injunctive relief and
may obtain a temporary order restraining any threatened or further breach.
Nothing in this Paragraph 6 shall be deemed to limit the Company’s remedies at
law or in equity for any breach by the Executive of any of the provisions of
this Paragraph 6 which may be pursued or availed of by the Company.     (d)  
The Executive has carefully considered the nature and extent of the restrictions
upon her and the rights and remedies conferred upon the Company under this
Paragraph 6, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition which otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of the
Executive, would not operate as a bar to the Executive’s sole means of support,
are fully required to protect the legitimate interests

Page 6



--------------------------------------------------------------------------------



 



of the Company and do not confer a benefit upon the Company disproportionate to
the detriment to the Executive.

7.   Tax Adjustment Payments. If all or any portion of the amounts payable to
the Executive under this Employment Agreement or the Change in Control Agreement
(including, without limitation, the issuance of common shares of the Company;
the granting or vesting of restricted shares; and the granting, vesting,
exercise or termination of options; but excluding any units or awards granted or
vested pursuant to any Performance Unit Agreement between the Executive and the
Company or any Outperformance Long-Term Incentive Plan Agreement between the
Executive and the Company) constitutes “excess parachute payments” within the
meaning of Section 280G of the Code that are subject to the excise tax imposed
by Section 4999 of the Code (or any similar tax or assessment), the amounts
payable to the Executive shall be increased to the extent necessary to place the
Executive in the same after-tax position as the Executive would have been in had
no such tax been imposed on any such amount paid or payable to the Executive
under this Employment Agreement, the Change in Control Agreement or any other
amount that the Executive may receive pursuant thereto (other than pursuant to a
Performance Unit Agreement or an Outperformance Long-Term Incentive Plan
Agreement). The determination of the amount of any such tax and the incremental
payment required hereby in connection therewith shall be made by the accounting
firm employed by the Executive within thirty (30) calendar days after such
payment and said incremental payment shall be made within five (5) calendar days
after determination has been made. If, after the date upon which the payment
required by this Paragraph 7 has been made, it is determined (pursuant to final
regulations or published rulings of the Internal Revenue Service, final judgment
of a court of competent jurisdiction, Internal Revenue Service audit assessment
or otherwise) that the amount of excise or other similar taxes payable by the
Executive is greater than the amount initially so determined, then the Company
shall pay the Executive an amount equal to the sum of: (i) such additional
excise or other taxes, plus (ii) any interest, fines and penalties resulting
from such underpayment, plus (iii) an amount necessary to reimburse the
Executive for any income, excise or other tax assessment payable by the
Executive with respect to the receipt of the amounts specified in (i) and
(ii) above, and the reimbursement provided by this clause (iii), in the manner
described above in this Paragraph 7. Payment thereof shall be made within five
(5) calendar days after the date upon which such subsequent determination is
made.   8.   Miscellaneous.

  (a)   The Executive represents and warrants that the Executive is not a party
to any agreement, contract or understanding, whether employment or otherwise,
which would restrict or prohibit the Executive from undertaking or performing
employment in accordance with the terms and conditions of this Employment
Agreement.     (b)   During the term of this Employment Agreement and
thereafter, the Executive will provide reasonable assistance to the Company in
litigation and regulatory matters that relate to events that occurred during the
Executive’s period of employment with the Company and its predecessors, and will
provide reasonable assistance to the Company with matters relating to its
corporate history from the period of the Executive’s employment with it or its
predecessors. The Executive will be entitled to reimbursement of reasonable
out-of-pocket travel or related costs and expenses relating to any such
cooperation or assistance that occurs following the term of employment.     (c)
  The provisions of this Employment Agreement are severable and if any one or
more provision may be determined to be illegal or otherwise unenforceable, in
whole or in part,

Page 7



--------------------------------------------------------------------------------



 



      the remaining provision and any partially unenforceable provision to the
extent enforceable in any jurisdiction nevertheless shall be binding and
enforceable.     (d)   The rights and obligations of the Company under this
Employment Agreement shall inure to the benefit of, and shall be binding on, the
Company and its successors and assigns, and the rights and obligations (other
than obligations to perform services) of the Executive under this Employment
Agreement shall inure to the benefit of, and shall be binding upon, the
Executive and her heirs, personal representatives and assigns.     (e)   Any
controversy or claim arising out of or relating to this Employment Agreement, or
the breach thereof, shall be settled by arbitration in accordance with the Rules
of the American Arbitration Association then pertaining in the City of
Cleveland, Ohio, and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. The
arbitrator or arbitrators shall be deemed to possess the powers to issue
mandatory orders and restraining orders in connection with such arbitration;
provided, however, that nothing in this Paragraph 8(e) shall be construed so as
to deny the Company the right and power to seek and obtain injunctive relief in
a court of equity for any breach or threatened breach by the Executive of any of
the covenants contained in Paragraph 6 hereof.     (f)   Any notice to be given
under this Employment Agreement shall be personally delivered in writing or
shall have been deemed duly given when received after it is posted in the United
States mail, postage prepaid, registered or certified, return receipt requested,
and if mailed to the Company, shall be addressed to its principal place of
business, attention: President, and if mailed to the Executive, shall be
addressed to the Executive at her home address last known on the records of the
Company, or at such other address or addresses as either the Company or the
Executive may hereafter designate in writing to the other.     (g)   The failure
of either party to enforce any provision or provisions of this Employment
Agreement shall not in any way be construed as a waiver of any such provision or
provisions as to any future violations thereof, nor prevent that party
thereafter from enforcing each and every other provision of this Employment
Agreement. The rights granted the parties herein are cumulative and the waiver
of any single remedy shall not constitute a waiver of such party’s right to
assert all other legal remedies available to it under the circumstances.     (h)
  This Employment Agreement supersedes all prior agreements and understandings
between the parties and may not be modified or terminated orally. No
modification, termination or attempted waiver shall be valid unless in writing
and signed by the party against whom the same is sought to be enforced.     (i)
  This Employment Agreement shall be governed by and construed according to the
laws of the State of Ohio.     (j)   Captions and paragraph headings used herein
are for convenience and are not a part of this Employment Agreement and shall
not be used in construing it.     (k)   Where necessary or appropriate to the
meaning hereof, the singular and plural shall be deemed to include each other,
and the masculine, feminine and neuter shall be deemed to include each other.



Page 8



--------------------------------------------------------------------------------



 



[Signatures on the following page.]

Page 9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement on
the day and year first set forth herein.

            DEVELOPERS DIVERSIFIED REALTY
CORPORATION
      By:   /s/ Nan R. Zieleniec         Nan R. Zieleniec,        Senior Vice
President of Human Resources   

    /s/ Robin R. Walker-Gibbons       Robin R. Walker-Gibbons           





--------------------------------------------------------------------------------



 



EXHIBIT B
INCENTIVE OPPORTUNITY
Bonus As
% of Salary

                  Threshold   Target   Maximum   15%   25%   50%

